In a proceeding pursuant to SCPA 1804 to settle the final account of the executor of the estate of Paul Velsko, deceased, the objectant, Deborah Weber, appeals (1) from a decision of the Surrogate’s Court, Dutchess County (Bernhard, S.), dated October 15, 1997, and (2) from so much of a decree of the same court, dated April 24, 1998, entered thereon, as overruled her objections to the account except to the extent that the sum of $23,061.20 was directed to be reserved for payment to her upon a determination of the estate’s liability to her on her contingent claim after all insurance proceeds are exhausted.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the decree is affirmed insofar as appealed from; and it is further,
Ordered that the estate is awarded one bill of costs, payable by the appellant.
The Surrogate’s determination to overrule the appellant’s objections to the account, upon a finding that the Executor acted in good faith and held in reserve a sufficient amount of the estate to cover the appellant’s contingent claim, was not an improvident exercise of discretion (see, Matter of Biel, 103 AD2d 287). Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.